DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the amendments filed 12 July 2021 for the application filed 05 April 2019. Claims 1-23 are pending:
Claims 7, 18, and 23 have been withdrawn without traverse in the reply filed 12 January 2021; and
Claims 1, 4, 11, and 22 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/659,733 filed 19 April 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Claims 1-22 and Claim 23, Species A, and Species B, as set forth in the Office action mailed on 24 August 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 24 August 2020 is partially withdrawn. Claims 7 and 18, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claim 23, directed to a liquid chromatography filtration method, remains withdrawn from further consideration because it does not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of Claim 23 directed to a liquid chromatography filtration method, non-elected without traverse.  Accordingly, Claim 23 has been cancelled. 

Allowable Subject Matter
Claims 1-22 are allowed.

The claimed invention is directed toward a liquid chromatography filtration apparatus that utilizes a unique filtration device wherein a filter element (e.g., a rotatable disc or ribbon) containing a plurality of filters is slidingly loaded/inserted into a fluidic flow path of the liquid chromatography system providing a fluidic seal. While the prior art of record teaches similar devices, e.g., chromatography apparatuses that load filters onto a sample injection device, none teach or suggest the use of a filter element that is mountable in line with a fluidic flow path having a plurality of filters disposed on said element and having a dynamic sealing mechanism that slides these filters into an engageable position for a fluidic seal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777